Exhibit 10.44 Name: [—] Number of Restricted Share Units [—] Grant Date: [—] Vesting Start Date: [—] FORM OF RESTRICTED SHARE UNIT AWARD granted under Appendix B/Appendix Cto the Oxford Immunotec Global PLC 2013 Share Incentive Plan Pursuant to Appendix B/Appendix Cof the Oxford Immunotec Global PLC 2013 Share Incentive Plan as amended through the date hereof (the “Plan”), Oxford Immunotec Global PLC (the “Company”) hereby grants an award of the number of Restricted Share Units listed above (an “Award”) to the Grantee named above. Each Restricted Share Unit shall relate to one ordinary share of the Company ("Ordinary Share"). 1. Grant.
